Citation Nr: 1415556	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to September 1981.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in May 2012.  A copy of the transcript of this hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file (an electronic data-based system) associated with the Veteran's claim.  This was reviewed by the Board. 

The issue of the now reopened service connection claim for bilateral hearing loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2003 decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  The evidence added to the record since the November 2003 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.

CONCLUSION OF LAW

Subsequent to the final November 2003 RO decision, new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Where a veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable disposition on the claim to reopen, further discussion of the duties to notify and assist is not necessary. 

Law and Regulations

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.




New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Moreover, the veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Factual Background

Historically, the appellant's claim for entitlement to service connection for bilateral hearing loss was most recently finally denied by the RO in November 2003 (while not enunciated in the November 2003 decision, but rather in an earlier finally-denied decision) because the service treatment records did not show hearing loss; the criteria for hearing loss was not met (see 38 C.F.R. § 3.385); and hearing loss was not shown to have been incurred in service.  The appellant was notified of that decision and his appellate rights in January 2004.  He did not appeal the decision and it became final.  In August 2009, the appellant requested that his claim for entitlement to service connection be reopened.

The evidence of record at the time of the last final denial in November 2003 includes, in pertinent part, the Veteran's service treatment and personnel records, and the reports of VA examinations.

Review of the Veteran's service treatment records includes no findings of either complaints of, or clinical evidence of, hearing loss (as defined in 38 C.F.R. § 3.385).  An August 1977 examination report did show an abnormal hearing loss notation limited to a single (6K Hertz) left ear high frequency level.  Another elevated finding - though the hearing loss in the same frequency was not as elevated - was reported at his May 1981 separation examination.  

December 1993 VA audio and ear diseases examination reports show that bilateral hearing loss was shown to be present.  The Veteran at that time reported a history of in-service acoustic trauma from aircraft, gunfire, and heavy machinery. 

Evidence added to the record since the November 2003 rating decision includes a June 2007 private audiogram record, the reports of October 2009 and February 2011 VA audio examinations, and testimony provided by both the Veteran and his wife in May 2012.  

The June 2007 private audiogram report shows clinical findings consistent with hearing loss, as defined in 38 C.F.R. § 3.385.

The October 2009 VA fee-basis audio examination included audiogram findings showing hearing loss as defined in 38 C.F.R. § 3.385.  While bilateral sensorineural hearing loss was diagnosed, the examiner did not comment on this hearing loss; she did opine that the Veteran had tinnitus which was at least as likely as not related the Veteran's in-service noise exposure.  

Review of the February 2011 VA audio examination also shows that hearing loss, as defined in 38 C.F.R. § 3.385, was diagnosed.  The Veteran provided a history of both in-service and post-service noise exposure.  Bilateral sensorineural hearing loss was also reported to be present.  The examiner commented that the Veteran entered military service with a mild high frequency hearing loss at 6K for the left ear only.  She added his hearing remained unchanged during his military service, and that military noise exposure was not responsible for his hearing loss.  

In the course of his May 2012 hearing, the Veteran testified that during his military service he was exposed to a lot of loud noises, to include those caused by jet aircraft and weapons.  He added he wore provided earplugs.  The Veteran alleged that his hearing loss was the result of his military service.  The Veteran's wife testified that she had been married to the veteran for 34 years, which included the time the Veteran entered military service.  She added that before the Veteran's service separation he was having difficulty hearing, and that this continued to the present.  His symptoms were noted to require the television to be louder, and for her to have to repeat herself during conversations with the Veteran.  

Analysis

The claim for service connection for bilateral hearing loss was most recently finally denied by the RO in November 2003, essentially premised on a finding that there was no record of in-service hearing loss, that hearing loss as defined in 38 C.F.R. § 3.385 was not present, and that no finding of hearing loss incurred in-service was present.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the November 2003 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for bilateral hearing loss.  The majority of this evidence is new, in that it was not previously of record.  In addition, cognizant of the "low threshold" concerning the reopening of claims enunciated in Shade, as medical evidence is now on file showing the presence of bilateral hearing loss, and as the Veteran's wife has testified that he had difficulty hearing both during his active military service and thereafter, the claim of entitlement to service connection for bilateral hearing loss may be reopened.  In this regard, as noted, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus, at 513 (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence (including the hearing testimony presented in May 2012), presumed to be credible, relates to unestablished facts of the Veteran currently having bilateral hearing loss that may be associated with service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss. 

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent only, the appeal is granted.




REMAND

The Board finds that additional development is needed before it can adjudicate the reopened claim.

The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also observes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz  may be indicative of noise-induced hearing loss.

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Board again notes that a VA audiologist in February 2011 commented that "military noise exposure is not responsible for [the Veteran's] hearing loss."  However, she provided no rationale for this opinion.  An opinion that contains only data and conclusions is afforded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Board therefore finds that a remand is warranted in this case to obtain an opinion as to whether any current bilateral hearing loss is related to the Veteran's active military service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should schedule the Veteran to be afforded an appropriate examination in order to obtain an opinion as to the etiology of the Veteran's bilateral hearing loss.  The examiner must review the claims file (to include a copy of this remand), examine the Veteran, and provide an opinion on the following:

While the service treatment records, to include the examinations at the time of service entrance and separation, do not show hearing loss (as defined in 38 C.F.R. § 3.385) at that time, is any current bilateral hearing loss at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his bilateral hearing over the years).  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, statements and testimony.  In-service noise exposure is conceded.

The examiner must provide a rationale for the opinions expressed.  In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford, at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, at 159.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).





In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


